United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 24, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-40504
                           Summary Calendar



UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus

MIGUEL ANGEL VENCES,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 1:03-CR-941-ALL
                         --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     This court affirmed the sentence of Miguel Vences.         United

States v. Vences, No. 04-40504 (5th Cir. Dec. 16, 2004)

(unpublished).     The Supreme Court vacated and remanded for

further consideration in light of United States v. Booker,

125 S. Ct. 738 (2005).     Vences v. United States, 125 S. Ct. 1991

(2005).     We requested and received supplemental letter briefs

addressing the impact of Booker.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40504
                               - 2 -

     Vences argues that sentencing him under the mandatory

Sentencing Guidelines regime held unconstitutional in Booker

constituted reversible plain error.    However, to meet the third

prong of the plain error analysis and show that the error

affected his substantial rights, Vences bears the burden of

“establish[ing] that the error affected the outcome of the

district court proceedings.”    See United States v. Valenzuela-

Quevedo, 407 F.3d 728, 732-33 (5th Cir. 2005).    Our review of the

sentencing transcript reveals that he has not carried this

burden.   The transcript indicates that the district court

sentenced Vences to the middle of the applicable Guidelines range

based on his extensive criminal history, implicitly rejecting the

arguments made in mitigation.   Nothing in the record indicates

that the sentencing judge would have given a lower sentence if he

had treated the Guidelines as advisory rather than mandatory.

See United States v. Mares, 402 F.3d 511, 521-22 (5th Cir. 2005);

petition for cert. filed, Mar. 31, 2005 (No. 04-9517).

     Vences’s conviction and sentence are AFFIRMED.   We REMAND to

the district court for correction of the judgment pursuant to

FED. R. CRIM. P. 36 to reflect that Vences was convicted of a

violation of 8 U.S.C. § 1326 for attempted illegal reentry, not

illegal reentry, into the United States after deportation.